Citation Nr: 1816718	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-28 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to July 21, 2011, for the grant of service connection for right knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran had active military service from July 1969 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision in which the RO, among other things, granted service connection for right knee instability and assigned a 20 percent rating, effective July 21, 2011.  The Veteran timely disagreed with the assigned effective date.  

In December 2017, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

The Board notes that the Veteran's VBMS file also contains a notice of disagreement (NOD), received on August 25, 2014, indicating disagreement with a decision purportedly dated on July 29, 2014, pertaining to clothing allowance benefits.  The claims files also contains an October 23, 2015, Informal Conference Report, noting that the Veteran's representative had inquired as to the status of the July 2014 NOD.  It was indicated that the issue was not listed as active in the Veterans Appeals Control and Locator System (VACOLS) and that the Decision Review Officer did not have jurisdiction over clothing allowance decisions.  Notably, the record currently before the Board contains neither an application for a clothing allowance or a July 2014 decision on any claim for such.  As it is not clear that a claim for clothing allowance was made, or that any decision pertaining to a clothing allowance was in fact rendered, the Board finds that it is without authority to take any action in response to the Veteran's NOD.  The Veteran and/or his representative is free to submit a copy of any decision pertaining to a claim for clothing allowance and to inquire with the agency of original jurisdiction (AOJ) as to the status of his NOD, if valid.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

By way of background, the record shows that in February 1970, the Veteran underwent a right-knee meniscectomy.  The Veteran was discharged from service in April 1970 and filed a claim for VA disability compensation in June 1970.  Upon examination in September 1970, the Veteran was observed to have pain on the right medial aspect of the knee.  His ligaments were noted to be intact and he had full range of motion.  The Veteran was then awarded service connection for a right knee disability in November 1970, which disability was evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, effective from April 30, 1970.  The Board points out that DC 5257 then, as it does now, pertains to other impairment of the knee, and disabilities evaluated under that DC are rated based on severity of recurrent subluxation or lateral instability.  

In January 1972, the Veteran filed a claim for increase, reporting that his right knee condition had worsened.  The right knee was noted to be essentially normal upon examination, save for "slight anterior laxity" and "minimal pain to palpation of anterior medical and lateral joint spaces."  In March 1972, the RO notified the Veteran that it had continued his 10 percent rating.  The notification letter does not contain a discussion of the evaluative criteria used to deny an increased rating, nor is there any accompanying codesheet.  The Board can thus only assume that the 10 percent rating was continued in accordance with DC 5257.

In February 2003, the Veteran again sought an increased rating for his right knee disability.  He also, at that time, filed a claim for service connection for a skin condition.  In a rating decision dated August 29, 2003, the RO denied service connection for a skin condition and denied a rating in excess of 10 percent for the Veteran's right knee disability.  The corresponding codesheet reflects that the Veteran's right knee was then being evaluated under 38 C.F.R. § 4.71a, DC 5259, which pertains to symptomatic removal of semilunar cartilage.  After that rating decision was issued, it was determined that medical records received on August 28, 2003, had not been associated with the Veteran's claims file at the time that the August 29, 2003, rating decision was issued.  A subsequent rating decision was issued on March 12, 2004, wherein the RO confirmed and continued the previous denial of service connection for a skin condition.  The rating decision contains no consideration of the Veteran's right-knee increased rating claim.  There is also no indication in the record, and the Veteran does not so contend, that the Veteran filed a notice of disagreement (NOD) as to either the August 2003 or March 2004 RO decisions.

Then, in July 2011, the Veteran again sought an increased rating for his right knee disability.  In an April 2012 rating decision, the RO granted service connection for right knee instability, secondary to the Veteran's service-connected right knee osteoarthritis, which it noted was formerly evaluated as post-meniscectomy under DC 5259.  A 20 percent rating was assigned for the Veteran's right knee instability under DC 5010-5257, effective July 21, 2011.  The RO also increased, to 20 percent, the evaluation assigned for the Veteran's right knee osteoarthritis, effective July 21, 2011.  The corresponding codesheet reflects that the applicable DC was then changed to DC 5010-5261.  The Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).  Evaluation of the Veteran's under DCs 5010-5257 and 5010-5261 indicates that arthritis due to trauma is the service-connected disorder and that the disability is being rated based on recurrent subluxation or lateral instability accordance with the criteria set forth in DC 5257 and on limitation of extension under DC under 5261.  The Board notes, however, that although the codesheet reflects that the Veteran's right knee ostearthritis was being evaluated under DC 5010-5261, the rating decision itself reflects that a 20 percent rating was being assigned based on "[d]islocated semilunar cartilage with frequent episodes of 'locking,' pain and effusion into the joint," which is the evaluative criteria set forth in DC 5258.

In October 2012, the Veteran filed an NOD with the effective date assigned, arguing that his increased compensation "should go back to 2003 when he had the 1st comp and pen examination."  A statement of the case (SOC) was then issued in June 2014, which framed the issue on appeal as "[e]ntitlement to an effective date earlier than July 21, 2011 for service connection for right knee instability associated with right knee osteoarthritis with residual scar."  The Veteran perfected an appeal to the Board and presented testimony before the undersigned Veterans Law Judge during a December 2017 videoconference hearing.  During his hearing, the Veteran asserted his belief that VA treatment records extant in 2003 contained sufficient information to warrant an increased rating at that time.  It was discussed that the Veteran had not filed an NOD as to the April 2003 decision, which would normally render that decision final, but that application of 38 C.F.R. § 3.156(b) was potentially applicable if VA treatment records dated during the relevant time period were in constructive possession of VA.

With regard to the specific issue at hand, the Board finds it necessary to remand the Veteran's claim for an earlier effective date for the AOJ to consider in the first instance the Veteran's argument in light of the recent opinion by the United States Court of Appeals for Veterans Claims in Turner v. Shulkin, No. 16-1171, 2014 U.S. App. Vet. Claims LEXIS 143 (Dec. 5, 2017), wherein the Court held that the actual receipt of VA treatment records is not required under 38 C.F.R. § 3.156(b) and they may be considered to have been constructively before VA, provided that VA adjudicators had sufficient knowledge of the records within the one year period, even if they did not know the contents of such records.  

Specifically, with regard to the issue of effective dates, the law provides that generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110(b)(3) (formerly (b)(2)); 38 C.F.R. § 3.400(o)(2) (2017); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) (now (b)(3)) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim"); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) (stating that an "increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).  Further, if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"; this prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b) (2017); see Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal).

Here, the Veteran seems to argue that VA treatment records existing at the time of the August 2003 rating decision, or dated within a year of that decision, contained sufficient evidence upon which to grant him an increased, or separate, rating based on right knee instability.  During his December 2017 hearing, the Veteran reported that "records that could have been sufficient enough to warrant an increased back in 2003 . . . were found in 2011 by simply typing in a code."  Notably, the evidence considered by the RO in August 2003 does not include any VA treatment records.  Then, when the Veteran sought an increased rating in 2011, a development checklist indicates the need to search for VA treatment records dated in 1970-1971 and in 2003.  Although the checklist indicates that the RO was unable to receive those records, a September 2011 letter to the Veteran indicates only the unavailability of VA treatment records dates from 1970-1971.  Further, the April 2012 rating decision lists, as part of the evidence considered, VA treatment records dated from August 2003 through March 2011, received from the Veteran on August 19, 2011.  A review of those records does include the report of August 2003 x-rays of the right knee, which report was not amongst that evidence of record at the time of the August 2003 rating decision, although it was seemingly referred to by the VA examiner.

Overall, the Board finds that before it can address the merits of the Veteran's argument, a remand is required to determine first whether there exists additional VA treatment records dated prior to or within a year after the August 2003 rating decision.  If additional records are recovered, the AOJ must determine whether those records could be considered in the constructive possession of VA at the time of the August 2003 rating decision as explained by the Court in Turner, U.S. App. Vet. Claims LEXIS at *21-26, and, if so, whether they are new and material evidence sufficient to prevent the August 2003 rating decision from becoming final.

The Board also points out that it is clear that private treatment records had been received but not associated with the record at the time of the August 2003 rating decision.  It is also clear that the March 2004 rating decision readjudicated only the claim for service connection for a skin condition.  Further, nowhere in the June 2014 SOC does the RO discuss those private treatment records in the context of the propriety of the effective date assigned by the RO in the April 2012 rating decision, to include consideration of whether the RO's failure, in 2003 or 2004, to consider those private treatment records in the context of the Veteran's prior claim for increase for his right knee disability can serve to prevent the August 2003 rating decision from becoming final in accordance with 38 C.F.R. § 3.156(b).  On remand, the AOJ must also address the private treatment records received in August 2003.

Also on remand, the AOJ should ensure that the codesheet accurately reflects the DCs under which the Veteran's right knee disabilities are evaluated.  As noted above, the most recent codesheet reflects that the Veteran's right-knee osteoarthritis is evaluated as 20 percent disabling in accordance with the criteria set forth in DC 5010-5261, but the decision awarding an increased for the disability indicates that the increase was being awarded under DC 5258.  Further, the Board notes that at the time of the August 2003 rating decision, the RO seemingly changed the DC under which the Veteran's right knee disability was evaluated from DC 5257 to DC 5259.  The Board points out, however, that it would appear that the previous 10 percent evaluation under DC 5257 had been in existence since 1970, and had thus become protected.  That rating cannot therefore be reduced after April 1990 unless there is a showing of fraud.  See 38 U.S.C. § 110 (2012); 38 C.F.R. § 3.951(b) (2017) (as noted, a codesheet accompanying the 1972 decision notification letter is not of record; however, as there was evidence of laxity upon examination at that time, it would appear that DC 5257 would have been applicable and there is no reason for the Board to believe that a change in DC was then instituted.)  As held by the Court in Murray v. Shinseki, the protection afforded by 38 C.F.R. § 3.951 prohibits VA from changing the applicable DC under which a Veteran is rated for a particular disability, if rated for 20 years or more, even if that change did not result in a decrease in the overall rating to the Veteran, and even if the symptoms for which the Veteran was originally compensated no longer existed.  24 Vet. App. 420, 427 (2011).  Thus, it would appear to the Board that in changing the DC under which the Veteran's right knee disability was rated at the time of the August 2003 rating decision, the RO impermissibly reduced the Veteran's protected rating under DC 5257 from 10 to zero percent.  See Murray, supra.  However, before the Board can address whether the RO's actions violated 38 C.F.R. § 3.951, a determination as to the finality of the August 2003 rating must be made.  If the August 2003 rating decision is deemed final, it would seem that addressing the propriety of the RO actions in changing DCs at the time of the August 2003 rating decision is beyond the scope of the current claim.  The Veteran is, however, free to file a motion alleging clear and unmistakable error (CUE) in the August 2003 rating decision, should the RO determine that that decision is in fact final and/or chooses not to revisit its previous determination on its own.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Conduct a search for all VA treatment records pertaining to treatment of the Veteran prior to August 2003 and through August 2004.  In this regard, the Board notes that the August 2003 VA examination appears to have been conducted at the Kansas City VA Medical Center (VAMC); August 2003 x-ray reports were printed at the VA Eastern Kansas Health Care System; and it is indicated that the Veteran was receiving treatment at the Topeka, Kansas, VAMC.  All such facilities should be searched and all efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development is completed, readjudicate the Veteran's claim for an earlier effective date for the award of service connection for right knee instability.  Readjudication of the matter must include consideration of the Court's recent holding in Turner v. Shulkin, No. 16-1171, 2014 U.S. App. Vet. Claims LEXIS 143 (Dec. 5, 2017), as discussed above.  Specifically, the AOJ should discuss whether any VA treatment records received, to include constructively received, prior to or within the year following the August 2003 rating decision and or the private treatment records received prior to the August 2003 rating decision but not considered in connection therewith or subsequent to in the context of the Veteran's right-knee increased rating claim constitute new and material evidence sufficient to prevent the August 2003 from having become final in accordance with 38 C.F.R. § 3.156(b).

The AOJ should also clarify the applicable DCs under which the Veteran's right knee disabilities are and have been evaluated.  As discussed above, the most recent codesheet indicates that the Veteran's right knee osteoarthritis in evaluated under DC 5010-5261, but the decision awarding an increased rating of 20 percent states that the increased was being awarded in accordance with the criteria set forth in DC 5258.  The Board also points out that the Veteran's right knee disability was initially rated as 10 percent disabling under DC 5257, and it appears that that rating was protected when the RO, in August 2003, began rating the Veteran's disability under DC 5259.  


If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




